*724Opinión concurrente del
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Rebollo López.
HH
Coincidimos con la opinion mayoritaria, de que el Art. 271 del Código Penal, 33 L.P.R.A. see. 4591, prevé la false-dad material y no la ideológica. Al respecto, como indica su nombre, la “[f]alsedad material se integra todas las veces que la mutación de la verdad recae materialmente sobre la escritura ya (1) formando en todo o en parte un documento falso o (2) alterando uno legítimo. ... La formación es la creación del documento. Puede ser formación total o par-cial. Esta última implica dificultades técnicas para preci-sarla. Puede ser la ‘falsedad accesoria’ de un documento legítimo (agregación). ... La alteración supone un docu-mento legítimo, al cual se le modifica el tenor: 1) por agrega-ción; 2) por supresión.... La Falsedad ideológica se íntegra cuando la alteración de la verdad recae en el contenido idea-tivo del documento. La misma implica una divergencia en-tre la verdad real y la verdad expresada en el documento”. (Énfasis suplido.) J. Miró Cardona, Borrador para un pro-yecto de Código Penal Puertorriqueño, XLI Rev. Jur. U.P.R. 597-598 (1972).
Ahora bien, en estricta juridicidad, no procede la desesti-mación total de las acusaciones contra Wilfredo Burgos Torres et al. De acuerdo con nuestro ordenamiento penal, el dictamen correcto que debió prevalecer es modificar la Reso-lución del Tribunal Superior, Sala de Aibonito, de 4 de octu-bre de 1987. Nos explicamos.
En el orden procesal, el planteamiento se hace de acuerdo con la Regla 64(p) de Procedimiento Criminal, esto es, que la determinación de causa no es “con arreglo a la ley y a derecho”. 34 L.P.R.A. Ap. II, R. 64(p). En esa etapa, el *725dictamen del foro de instancia puede ser una negativa total a desestimar, acceder a la misma o instruir que el caso conti-núe bajo el delito correcto que la prueba prima facie tienda a establecer.
A través de este prisma de alternativas decisorias, los hechos expuestos por el Ministerio Fiscal contra los impu-tados Burgos Torres et al. —según la prueba disponible esti-pulada— son al efecto de que cumplimentaron una serie de documentos que Burgos Torres firmó. Entre estos docu-mentos figuran Factura, Control de Venta de un Automóvil y Solicitud de Financiamiento al Chase Manhattan Bank. Si bien los mismos no fueron falsificados ni materialmente alte-rados, en éstos insertaron y vaciaron información falsa con el propósito de mover al banco a conceder crédito.
Estos hechos encajan perfectamente en el delito esta-tuido en la See. 33 de la Ley Núm. 55 de 12 de mayo de 1933 (7 L.P.R.A. see. 155), según enmendada, que en lo pertinente dispone:
Cualquier persona que a sabiendas, en su propio nombre o en representación de una persona natural o jurídica, suminis-tre a un banco o banco extranjero información o estados fi-nancieros falsos, con el propósito de inducir al banco o banco extranjero a conceder crédito, a dar facilidades bancarias o a efectuar cualquier negocio con la persona, natural o jurídica, con relación a la cual se rindieron los estados financieros falsos o se dio la información falsa, será culpable de un delito menos grave (misdemeanor) y convicta que fuere será casti-gada con una multa no menor de mil dólares (1,000) ó prisión por un término no menor de un año, o ambas penas, a discre-ción del tribunal. (Énfasis suplido.)
Este precepto tipifica, por vía de excepción, la falsedad ideológica, esto es, se consignan u omiten afirmaciones, he-chos o antecedentes que no se ajustan a la verdad. El resul-tado es “un documento ‘auténtico o genuino’ en forma; pero no veraz en su contenido”. Miró Cardona, supra, pág. 598.
*726Se impone, pues, la enmienda de las acusaciones y el en-cauzamiento de estos hechos bajo este precepto en sustitu-ción del delito de falsificación, en virtud del régimen de las Leyes Penales Especiales consignado en el Art. 5 del Código Penal, 33 L.P.R.A. see. 3005. Véase Pueblo v. Mena Peraza, 113 D.P.R. 275 (1982). No hacerlo constituye un desvío sus-tancial de la justicia.